Citation Nr: 9926676	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  

2. Entitlement to service connection for a neck disorder, 
claimed as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO), which denied 
the veteran's claims, inter alia, seeking entitlement  to 
service connection for a skin disorder and a neck disorder 
due to Agent Orange exposure.  A notice of disagreement (NOD) 
was filed by the veteran in December 1994, and the RO issued 
a supplemental statement of the case (SOC) that same month.  
In February 1995, the veteran filed a substantive appeal.  In 
July 1995, the veteran testified before a hearing officer at 
the VARO in Togus.  Supplemental SOC's were issued by the RO 
in January 1996 and August 1999.  

The veteran's appeal subsequently came before the Board, 
which in a November 1997 decision, inter alia, remanded the 
veteran's claims for skin and neck disorders, claimed as 
secondary to Agent Orange exposure, back to the RO for 
additional development which was accomplished and the file 
returned to the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been acquired by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. During a dermatological examination in October 1992, a 
lump on the right side of the veteran's neck was diagnosed 
as a probable subcutaneous cyst.  

4. During a VA Agent Orange examination in October 1994, the 
veteran was diagnosed with keratosis pilaris of the legs 
and buttocks, as well as adenitis of the right neck.  

5. On VA examination in August 1995, the veteran was 
diagnosed with perifolliculitis pilae, of the legs and 
buttocks, and there was no evidence of non-Hodgkin's 
lymphoma, chloracne, or porphyria cutanea tarda.  

6. The veteran's assertion that his skin rash of the legs and 
buttocks, and the subcutaneous lump on the right side of 
his neck had their onset in service, due to Agent Orange 
exposure, is not supported by any medical evidence.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a skin disorder or neck disorder, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals no 
complaints or findings for a skin rash of the buttocks or 
legs, or lumps on the right side of the neck.  In August 
1994, the veteran submitted a VA Form 21-4138 (Statement in 
Support of Claim), in which he filed claims of service 
connection for a skin rash and lumps on his neck, claimed as 
secondary to Agent Orange exposure.  

In July 1995, the veteran and his spouse testified before a 
hearing officer at the VARO in Togus, Me.  The veteran stated 
that while in Vietnam, he had been in areas that had been 
sprayed with herbicide agents.  He reported that a year after 
separating from service and returning to the United States, 
he experienced a rash on the backside of his legs as well as 
his buttocks.  With respect to the lumps on his neck, the 
veteran testified that he first sought treatment in 1978, and 
had been told by a physician that there was something wrong 
with his lymph nodes and that it could be cancerous, but no 
additional testing was conducted to determine whether this 
was true or not.  The veteran's spouse testified that the 
veteran was taking medication for his disorders, which 
included an anti-inflammatory for the lumps in his neck.  In 
addition, the veteran reported having been diagnosed with 
non-Hodgkin's lymphoma, but that he did not have 
documentation that the disease had been diagnosed.  

In August 1995, the veteran was medically examined for VA 
purposes.  He reported that he had suffered from periodic 
lumps on his neck for several years, chiefly when he stopped 
taking Naprosyn for a back disorder.  The lumps were noted by 
the examiner as small lymph glands which would swell 
occasionally but not drain.  When the glands were enlarged 
they were reported as very tender.  The veteran reported 
having the lumps on his neck for the last five to 10 years.  
He also complained of periodic, small lumps on his legs which 
the examiner noted were minor pustules about the hair 
follicles, which expelled a white pellet from the lesions.  
The veteran reported no knowledge of any non-Hodgkin's 
lymphoma having been diagnosed, or a diagnosis of chloracne.  
On further clinical evaluation, there was no evidence of any 
type of lymphatic disease, although the examiner did report 
there was folliculitis about the thighs and buttocks.  The 
examiner's diagnosis included perifolliculitis pilae, 
chronic, of the thighs and buttocks, with no evidence of non-
Hodgkin's lymphoma, chloracne, or porphyria cutanea tarda.  

In December 1997, following the Board's remand, the RO 
received VA medical Center (VAMC) Togus, ME, treatment 
records, which included records from the VAMC Louisville, 
dated from October 1989 to May 1995.  In particular, an 
October 1992 treatment record, noted the veteran's complaint 
of a small lump on his right neck which got bigger and 
smaller over time.  The examiner's diagnosis was a probable 
subcutaneous cyst of the right neck.  In October 1994, the 
veteran underwent an Agent Orange examination.  He reported 
having a lump on the right side of his neck since Vietnam, 
with enlargement periodically associated with a sinus 
infection, upper respiratory infection, or right ear 
infection.  The veteran also noted a rash on his buttocks and 
legs.  The examiner's diagnosis was keratosis pilaris of the 
buttocks and legs, and adenitis-right neck.  A dermatological 
consultation report, also dated in December 1994, noted on 
physical evaluation that the veteran had perifollicular 
papules/pustules in an inflammatory pattern on the back of 
his legs and buttocks.  The examiner's diagnosis was 
keratosis pilaris; stable today, no relation to Agent Orange. 

In March 1998, the RO received a statement from Daniel 
McNichol, M.D., dated in September 1997.  Dr. McNichol noted 
the veteran's reported history of a lump in the right side of 
his neck first appearing in 1972, and it being very painful 
and enlarged.  The veteran also reported that the lesions on 
his neck became swollen in some instances, and would later 
recede.  During an evaluation, Dr. McNichol reported that he 
was unable to detect any swelling and further evaluation 
revealed an unremarkable neck, although the veteran did have 
a lacerating pain in the area of his neck.  Dr. McNichol 
noted that a CAT (computed axial tomography) scan of the 
veteran's neck revealed no sign of any adenopathy.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his developing a chronic 
skin rash/disorder and a neck disorder, the Board observes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received the Vietnam Campaign Medal, Vietnam Service Medal, 
and the Air Medal.  While the medical evidence reflects 
diagnoses of keratosis pilaris and chronic perifolliculitis 
pilae of the legs and buttocks, as well as adenitis and a 
probable subcutaneous cyst of the right neck, none of these 
disorders are among the conditions for which service 
connection may be presumed under 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the veteran is not 
entitled to any presumption that his skin disorder or neck 
disorder is etiologically related to exposure to herbicide 
agents used in Vietnam.  See McCartt v. West, 12 Vet.App. 
164, 168 (1999), wherein the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disabilities to Agent 
Orange or other herbicide exposure in service.  The veteran 
has contended that he served in areas of Vietnam that were 
sprayed with Agent Orange and has suffered from skin rashes 
on the backside of his legs and buttocks, as well as enlarged 
glands in his neck, since returning to the United States.  
Service medical records are silent for complaints, findings, 
or treatment, for any skin rash or problematic enlargement of 
the veteran's glands in his neck.  Post-service, while the 
veteran claims he was first seen in 1978 for the lumps in his 
neck, the first documented diagnosis with respect to this 
disorder was in October 1992, and it was reported at that 
time that a lump found was probably a subcutaneous cyst.  
During a VA Agent Orange examination in October 1994, the 
lumps or enlarged glands were diagnosed as adenitis.  
Additionally, during the same Agent Orange examination, the 
rash on the veteran's legs and buttocks was diagnosed as 
keratosis pilaris and a subsequent dermatological 
consultation report also noted the same diagnosis, and 
reported that the disorder was not related to Agent Orange 
exposure.   A subsequent VA examination in August 1995, 
diagnosed the rash as chronic perifolliculitis pilae, and 
noted that there was no evidence of non-Hodgkin's lymphoma, 
chloracne, or porphyria cutanea tarda.

Thus, the medical evidence of record reveals the first 
documented finding with respect to the veteran's claims at 
the very earliest, 22 years following his separation from 
active service, and no medical opinion has established that 
the veteran's skin rash or enlarged neck glands were incurred 
in service as a result of Agent Orange exposure, or 
otherwise.  

Therefore, based on the lack of medical findings linking the 
veteran's skin disorder and neck disorder to his service in 
Vietnam, the Board concludes that the veteran has failed to 
satisfy the threshold requirement for presenting a well-
grounded claim as set forth by the Court in Caluza, above. 

While we do not doubt the sincerity of the veteran's 
contention that he suffers from a skin disorder and neck 
disorder, and both are related to service, our decision must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's skin 
disorder or neck disorder are related to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, Montgomery v. Brown, both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

We also note that in a December 1997 letter from the RO to 
the veteran, the RO requested the veteran sign and return 
enclosed VA Forms 21-4142 (Authorization For Release of 
Information).  The request was made so additional evidence, 
that might have been pertinent to the veteran's claim, could 
be requested from various doctors the veteran claimed had 
treated him for his skin rash and enlarged neck glands.  The 
RO's letter was sent to the veteran's address of record.  The 
claims file does not reflect that a reply was received from 
the veteran or that the RO's letter or other correspondence 
to the veteran was returned as undeliverable.  The Board 
wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for 
well-grounded claims as set forth by the Court in Caluza, 
above; there has been no medical evidence presented showing 
that the veteran's skin rash/disorder or neck disorder is 
related to service.  Thus, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claims for service connection for those 
disabilities as required by 38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a skin disorder and neck disorder, claimed to be 
secondary to Agent Orange exposure, regardless of the fact 
that he currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims of service 
connection for a skin disorder and a neck disorder, both 
claimed as secondary to Agent Orange exposure, must be 
denied.  See Epps v. Gober, supra.




ORDER

1. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, is denied.  

2. Entitlement to service connection for a neck disorder, 
claimed as secondary to Agent Orange exposure, is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

